MEMORANDUM **
Hilda Navarrete-Landa appeals her guilty plea conviction and sentence for importing marijuana through the Calexico Port of Entry. Her argument challenging the constitutionality of 21 U.S.C. §§ 952 and 960 is foreclosed by United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) and United States v. Mendoza-Paz, 286 F.3d 1104 (9th Cir.2002). This court has also rejected her claim that the government was required to prove that she knew the quantity and type of the drugs involved in the offense. United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
Accordingly, the judgment and sentence are
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.